DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 09/02/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 1-3, 5-10, 12-13, and 15-24 are pending.
Claims 1 and 15 are amended.
Claims 4, 11, and 14 are canceled.
Claims 15-24 are withdrawn.


Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to FINLAND 20165250 filed on 03/24/2016.
This application, U.S. Application number 16/086145, is a national stage entry of International Application Number PCT/FI2017/050201, filed on 03/22/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020, 01/21/2021, and 07/01/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Rejections - Withdrawn
The rejection of Claims 1-2, 4, 6-10, and 12-13 under 35 U.S.C. 102(a)(1) as being anticipated by Tolan et al. is withdrawn due to the amendment to the claims filed on 09/02/2020.  
The rejection of Claims 1-10 and 12-14 under 35 U.S.C. 103 over Tolan et al. is withdrawn due to the amendment to the claims filed on 09/02/2020.  
The rejection of Claims 1, 8, 9, 11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Burke et al. is withdrawn due to the amendment to the claims filed on 09/02/2020. 
The rejection of Claims 1-14 under 35 U.S.C. 103 over Vallander et al. in view of Tolan et al. is withdrawn due to the amendment to the claims filed on 09/02/2020. 
The provisional rejection of Claims 1-11 and 13-14 on the ground of nonstatutory obviousness-type double patenting over the claims of copending Application No. 16/340481 in view of Vallander and Tolan is withdrawn due to the amendments to the claims as well as Examiner’s reconsideration.  
 
Claim Rejections - 35 USC § 112, Second Paragraph
Claims 1-3, 5-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite due to the recitation of “the plant based raw material” in the feeding and hydrolyzing steps of the claim. There are two different plant based raw materials previously defined in the pretreating step: one is the plant based raw material before being pretreated, and another one is the plant based raw material that has been pretreated. It is unclear which plant based raw material the term “the plant based raw material” refers to. For the purpose of comparison to the prior art, the term is interpreted as “the pretreated plant-based raw material” based on the disclosure of the specification.

The remaining claims are rejected for depending from an indefinite claim.     

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tolan et al. (WO 2007/147263, 2007, cited in IDS) in view of Foody (US Patent No. 4461648, 1984).
Tolan et al. teach a process for the enzymatic hydrolysis of cellulose from a pretreated lignocellulosic feedstock (i.e. plant-based material) (abstract), comprising steps: (a) feeding the pretreated lignocellulosic feedstock to a hydrolysis tank 130 in a first enzymatic hydrolysis stage, adding enzymes to the feedstock, and hydrolyzing celluloses of the feedstock, wherein the enzymes comprise cellulase and glucosidase; (b) subjecting the hydrolyzed feedstock to solid-liquid separation in a first solid-liquid separation stage after the first enzymatic hydrolysis stage, separating by microfiltration a liquid fraction comprising carbohydrates from a solid fraction comprising unhydrolyzed fiber and lignin, to which the enzymes are bound/absorbed, wherein the liquid fraction and the solid fraction are recovered; (c) supplying the solid fraction to a hydrolysis tank 200 in a second enzymatic hydrolysis stage to continuously hydrolyze the celluloses by the enzymes that are absorbed/bound to the solid fraction, recycled from the first enzymatic hydrolysis, without adding any additional enzymes; (d) subjecting the (e) subjecting the solid fraction comprising lignin from the second solid-liquid separation stage to a lignin processing 160, where the lignin is removed separately (paragraphs 0027, 0112-114, 0118-119, Fig. 1A, Example 1/paragraph 130, Example 2/paragraphs 0133-0136); wherein lignin, as a byproduct of cellulose conversion, can be used as a fuel to power the process, to replace fossil fuels (paragraph 0003); and wherein the lignocellulosic feedstock is non-woody plant biomass or wood-based material/forestry biomass, such as recycled wood pulp fiber, sawdust, hardwood, aspen wood, softwood, and a combination thereof (note: these materials reading on the claimed “wood based material including cellulose” in claim 1) (paragraphs 0066 and 0004). Examiner notes that the second enzymatic hydrolysis stage and the second solid-liquid separation stage taught by Tolan et al. read on the “last enzymatic hydrolysis stage” and the “last solid-liquid separation stage” recited in the claims, because the method taught by Tolan et al. comprises only two stages. Tolan et al. further teach the time residence in the first hydrolysis stage, where fresh enzymes are added, is 24 hours, and that the time residence in the second hydrolysis stage, where the enzymes recycled from the first hydrolysis stage are used (no fresh enzymes are added), is 48 hours (paragraphs 0134/line 4, 0135/line 8, 105, and 119), being much longer than the 24 hours in the first hydrolysis stage. Thus, Tolan et al. teach that the residence time of the second enzymatic hydrolysis stage, in which enzymes absorbed to the solid fraction are used, is longer than the residence time of the first enzymatic hydrolysis stage, in which fresh 
Regarding the newly recited limitation “pretreating the plant based raw material using a combination of acid treatment and steam explosion …” in the amended claim 1, Tolan et al. in Example 1 further teach pretreating lignocellulosic feedstock/straw with a combination of steam explosion and sulfuric acid treatment, specifically in accordance with the teachings of Foody (US Patent No. 4461648), for facilitating the enzymatic hydrolysis at the downstream of their method, and Tolan et al. further teach that the combination of steam explosion and acid treatment with sulfuric acid added to feedstock to achieve a pH range of 0.4 – 2.0, as taught by Foody, had been the standard pretreatment process for two decades (paragraphs 0008, and 00130/lines 2-4). Although Example 1 discloses straw, but not wood-based material, as the feedstock, the method of Tolan et al. is not limited to use the straw in Example 1, as Tolan et al. expressively teach using wood-based material as the feedstock in their method, and specifically indicate that the examples in the disclosure are for illustrative purpose only and they do not limit the scope of the method in any manner (paragraph 00129).  
Foody teaches pretreating lignocellulosic feedstock, e.g. wood chips/wood-based material, with a combination of acid treatment and steam explosion, wherein the wood chips are soaked in sulfuric acid and then processed with steam explosion; and the pretreatment leads to hemicellulose hydrolysis, increasing the accessibility of Foody also teaches that the use of the acid (as a catalyst) in the combined treatment has the benefits of shorting cook time of the steam explosion and reducing pentose losses (col 12, lines 4-5).  
It would have been obvious to pretreat wood-based material with a combination of acid treatment and steam explosion in the method of Tolan et al. for facilitating the enzymatic hydrolysis, because Tolan et al. specifically teach that the wood-based material, such as recycled wood pulp fiber, sawdust, hardwood, aspen wood and softwood, is applied as the lignocellulosic feedstock in their method (paragraph 0066/lines 9-10), and that these wood-based materials are the most promising for ethanol production (group 3 in paragraph 0004). Furthermore, the combination of acid treatment and steam explosion had been well established in the art, and it had been the standard pretreatment process of lignocellulosic feedstock for two decades, as supported by Tolan et al. (paragraph 0008/lines 4-5). Moreover, it had been well known in the art that the pretreatment of wood-based feedstock with a combination of acid treatment and steam explosion effectively hydrolyzes hemicellulose, increases the accessibility of cellulose to treating agent, and reduces the degree of polymerization of cellulose in the feedstock, as supported by Foody. Finally,  the pretreatment of wood-based feedstock with a combination of acid treatment with steam explosion has the benefits of shorting cook time of the steam explosion and reducing pentose losses, as supported by Foody. 

Regarding Claim 10, Tolan et al. teach the feedstock and solid fraction are fed to the hydrolysis reactors in a batch mode (i.e. step by step) (Example 2, claim 43, paragraph 0064), thus rendering the claim obvious.
Regarding Claim 3, Tolan et al. further teach that the first enzymatic hydrolysis stage has a suspended solid content of about 3% to about 30% (w/w) (paragraphs 0044 and 0074). The range of about 3% to about 30% taught by Tolan et al. is largely encompassed by the range “4-40%” in the claim, thus rendering the claim obvious. See MPEP  2144.05 states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists.   
Regarding Claim 5, Tolan et al. further teach that the solid fraction in the second enzymatic hydrolysis stage is re-suspended in a liquid at a solid concentration between about 3% and about 30% w/w (paragraph 0118). The range of about 3% to about 30% taught by Tolan et al. is largely overlapped with the range “10-40%” in the claim, thus rendering the claim obvious. See MPEP  2144.05.
.

Double Patenting
Claims 1-3, 5-10, and 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-21 of  US Patent No. 10,858,673 in view of Vallander et al. (Enzyme Microb. Technol., 1987, 9:714-720, cited in IDS) and Tolan et al. (WO 2007/147263, 2007, cited in IDS). It is noted that US Patent No. 10,858,673 is issued from the copending Application No. 15545988 that is recited in the previous office action. Accordingly, this rejection is no longer provisional.  
Claims 1-21 of the ‘673 patent are directed in part to a method for treating plant based material/lignocellulosic material with an enzymatic hydrolysis, comprising steps: (a) pretreating the plant based raw material by physical and/or chemical treatments, such that the raw material is pretreated at least by hydrolysis and steam explosion, to obtain small particles of pretreated lignocellulosic material, wherein the plant based material comprises a wood based material; wherein the hydrolysis treatment is an acid treatment; (b) feeding the lignocellulosic material to a reactor in a enzymatic hydrolysis stage for enzymatically hydrolyzing the material to form a lignin based material; (c) subjecting the lignin based material to solid-liquid separation; and separating a liquid fraction containing soluble carbohydrates from a solid lignin fraction in a solid-liquid separation stage after the enzymatic hydrolysis stage; wherein the liquid fraction containing soluble carbohydrates is used as a source material in the processes 
The claimed method of the ‘673 patent differs from the instant claim 1 in that the claims of the ‘673 patent do not define the enzymatically hydrolyzing the plant based material is performed in at least two enzymatic hydrolysis stages.
Vallander et al. teach a method for enzymatic hydrolysis of lignocellulosic material (i.e. plant based material) in two enzymatic hydrolysis stages and recirculating enzymes present in hydrolysates and absorbed to solid lignocellulosic materials for significantly improving enzyme recovery and sugar yield (title, abstract, conclusion), comprising steps: (a) feeding the plant based material (aspen wood, wheat straw) into a flask and hydrolyzing the plant based material with enzymes (cellulose and bet-glucosidase) for 24 hours in a first enzymatic hydrolysis stage; (b) subjecting hydrolyzed plant based material to solid-liquid separation in a solid-liquid separation stage and separating a liquid fraction comprising sugars/carbohydrates from a solid fraction (solid residues) after the first enzymatic hydrolysis stage; (c) supplying the solid fraction to a flask and hydrolyze the solid fraction for 24 hours in a second enzymatic hydrolysis stage (a second 24 hour hydrolysis step); (d) supplying hydrolyzed solid fraction to solid-liquid separation in a second solid-liquid separation stage and separating a liquid fraction comprising carbohydrates from a solid fraction after the second enzymatic hydrolysis stage, wherein the solid fraction after the second solid-liquid separation stage is further examined in an enzymatic hydrolysis process for quantitating the recovery of enzymes absorbed to the solid residues, in which the solid residues are added to new Vallander et al. also teach that the ERFs for enzymes bound to the solid residues of aspen wood and wheat straw is 0.61 and 0.52, respectively, and 50% or more of the enzymes are adsorbed on the solid residues after enzymatic hydrolysis (abstract, page 716/column 2/paragraphs 2-3).  Vallander et al. demonstrate that the intermittent removal of the hydrolysate (liquid fraction) in the “24 + 24 hours” two-step hydrolysis process (i.e. two-stage enzymatic hydrolysis) improves sugar yields from enzymatic hydrolysis of plant based material, and the two-step hydrolysis is more efficient and results in significantly higher saccharification yields, compared with an uninterrupted “48 hours” one-step hydrolysis (i.e. one-stage enzymatic hydrolysis) (page 716/column 1//last paragraph – column 2/paragraph 1, page 719/first full paragraph, Conclusions). Vallander et al. further teach sugars present in the hydrolysate/liquid fraction are competitive inhibitors of enzymes, causing product inhibition, and its removal from the solid fraction makes the hydrolysis of the solid fraction more efficient (page 719/column 1/paragraph 5/lines 1-5, Conclusion: page 719/last 3 lines). 
The teachings of Tolan et al. are described above.   
It would have been obvious to perform the enzymatic hydrolysis of the plant based material in at least two enzymatic hydrolysis stages in the method of the ‘673 patent for increasing yields of sugar production from the enzymatic hydrolysis process, as taught by Vallander et al., wherein the solid lignin fraction is supplied to a second 
Regarding the limitation “the solid fraction is recovered after the last solid-liquid separation stage” in claim 1, the claims of the ‘673 patent teach the solid lignin fraction is used for manufacture of composite material and for combustion (is. as a fuel source for generating energy), and Vallander et al. teach recycling the solid fraction because it adsorbs more than 50% of enzymes in enzymatic hydrolysis reactions. Thus, it would 
Regarding the limitation “the residence time of the first enzymatic hydrolysis stage being shorter than the residence time of a second or any later enzymatic hydrolysis stage” recited in Claim 1, this is a feature well known in the art for sufficiently hydrolyzing the feedstock in the second enzymatic hydrolysis stage, as supported by Tolan et al. Thus, the instant claim 1 would have been obvious over the combined teachings of the claims of the ‘673 patent, Vallander et al., and Tolan et al.
Regarding instant claims 2-3, 5-7 and 10, the features of enzymatic hydrolysis process recited in the claims are well known in the art, as supported by Vallander et al. Thus, the claims would have been obvious in view of the teachings of the prior art.
Regarding instant claim 8, the claim 13 of the ‘673 patent teaches the solid-liquid separation is made by means of filtration, centrifugal treatment or their combinations.
Regarding instant claim 9, the claim 16 of the ‘673 patent teaches the liquid fraction containing carbohydrates is used for fermentation process. Thus, it would have been obvious to recover the liquid fraction in the method of the ‘673 patent, such that the carbohydrates can be further fermented for generating fermentation products.
Regarding the instant claim 12, Vallander et al. teach more than 50% of the enzymes are adsorbed on the solid residues after enzymatic hydrolysis, and demonstrate the second enzymatic hydrolysis stage are effectively performed without an enzyme addition. Thus, the claim would have been obvious in view of the teachings of the prior art.

Therefore, in view of the teachings of the prior art, the method of Claims 1-3, 5-10, and 12-13 of the instant application is deemed obvious over the method of Claims 1-21 of Claims 1-21 of  US Patent No. 10,858,673.

Claims 1-3, 5-10, and 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent NO. 11,046,983 in view of Burke et al. (WO 2012/155238, 2012, cited in IDS) and Tolan et al. (WO 2007/147263, 2007, cited in IDS). It is noted that US Patent No. 11,046,983 is issued from the copending Application No. 16/305924 that is recited in the previous office action. Accordingly, this rejection is no longer provisional. 
The claims 1-15 of the ‘983 patent are directed in part to a method for enzymatic hydrolysis, wherein wood based material is hydrolyzed using enzymes in at least one enzymatic hydrolysis stage, the method comprising: (a) pretreating the wood based material using a combination of hydrolysis and steam explosion to form a wood based feed comprising cellulose based material; (b) feeding the wood based feed to the 
enzymatic hydrolysis stage in which the wood based feed is hydrolyzed; (c) separating a liquid fraction comprising carbohydrates from a solid fraction in a solid-liquid  (d)   recirculating at least a part of the solid fraction comprising the enzymes to the wood based feed of the same or previous enzymatic hydrolysis stage, and recovering a rest part of the solid fraction; wherein the at least one enzymatic hydrolysis stage is more than one enzymatic hydrolysis stage, and the at least a part of the solid fraction comprising enzymes is recirculated to the wood based feed of at least one of the enzymatic hydrolysis stages.
The claimed method of the ‘983 patent differs from the instant claim 1 in that the claims of the ‘983 patent do not define “the solid fraction is recovered after the last solid-liquid separation stage” as recited in the instant claim 1.  
Burke et al. teach a method for enzymatic hydrolysis of lignocellulosic feedstock (i.e. plant-based material comprising cellulose), comprising steps: (a) feeding the lignocellulosic feedstock 10 (to a vessel or reactor) in a first enzymatic hydrolysis stage 20, and subjecting the feedstock to enzymatic hydrolysis to preferentially hydrolyze the hemicelluloses in the feedstock and produce an effluent stream 22; (b) subjecting the effluent stream 22 to solid-liquid separation by means of a filter press, a decanting centrifuge or a belt filter, to produce a solid fraction/stream 26 comprising insoluble solids/unhydrolyzed cellulose and lignin as well as a liquid fraction/filtrate stream 30 comprising monomer sugar and oligosaccharides, i.e. “carbohydrates”, wherein the liquid fraction 30 and the solid fraction 26 are recovered; (c) supplying the solid fraction 26 to a second enzymatic hydrolysis stage 28 to preferentially hydrolyze the celluloses to soluble monomer sugars and produce an effluent stream 32 comprising soluble sugars and insoluble lignin and unhydrolyzed hemicellulose and cellulose (note: this (d) subjecting the effluent stream 32 to a second solid-liquid separation stage by means of a filter or a centrifuge, to produce a second solid fraction/stream 38 and a liquid fraction/filtrate stream 36 comprising sugars/carbohydrates after the second enzymatic hydrolysis stage before the sugars are subjected to fermentation; (e) further processing the second solid fraction 38 containing lignin to obtain a purified lignin stream; wherein the liquid fractions/filtrate streams 30 and 36 (generated from the first and second enzymatic hydrolysis stages, respectively) are combined to form sugar stream 40 (paragraphs 0036-0040, Figure 1). Burke et al. further teach that the lignin removed from the solid fraction after the second enzymatic hydrolysis stage (linked with the last solid-liquid separation stage) is useful as a fuel source and for producing other polymeric materials.
The teachings of Tolan et al. are described above.  
Given Burke et al. and Tolan et al. teach that the solid fraction recovered after the last solid-liquid separation stage comprises useful lignin material, it would have been obvious to recover the solid fraction comprising lignin after the last solid-liquid separation stage in the claimed method of the ‘983 patent, such that the recovered solid lignin fraction can be used as a fuel source and as a source material for producing new materials, consequently providing economic benefits to the method of the ‘983 patent. Thus, the instant claim 1 would have been obvious over the combined teachings of the claims of the ‘983 patent and the prior art. 
Regarding the limitation “the residence time of the first enzymatic hydrolysis stage being shorter than … a second or any later enzymatic hydrolysis stage” recited in 
Regarding the instant claims 3 and 5, the claim 5 of the ‘983 patent teaches 
the consistency of the plant based feed is 4 - 40 % in the at least one enzymatic hydrolysis stage.
Regarding the instant claims 6 and 7, the claim 7 of the ‘983 patent teaches diluting the rest part of the solid fraction with liquid and supplying the diluted rest part of 
the solid fraction to a next enzymatic hydrolysis stage. The process of diluting the solid fraction with the liquid is a mixing stage where the feed materials are mixed.
Regarding the instant claim 8, the claim 8 of the ‘983 patent teaches the liquid fraction is separated from the solid fraction using filtration, centrifugal treatment, or a 
combination thereof. 
Regarding the instant claim 9, the claim 9 of the ‘983 patent teaches that the liquid fraction is recovered after the solid-liquid separation stage.

Regarding the instant Claim 12, the claim 12 of the ‘983 patent teaches that
the second or any later enzymatic hydrolysis stage is carried out without an enzyme addition.
Regarding the instant Claim 13, Burke et al. and Tolan et al. teach the lignin is used in subsequent processes as a fuel source or for making polymeric products. As such, it would have been obvious to separate lignin from the solid fraction to obtain a lignin fraction in a lignin separation stage after the last solid-liquid separation stage in the method of the ‘983 patent for using the lignin as a fuel source or as a source material for manufacturing polymeric products, as taught by Burke et al. and Tolan et al.
Therefore, in view of the teachings of the prior art the method of Claims 1-3, 5-10, and 12-13 of the instant application is deemed obvious over the method of Claims 1-15 of US Patent No. 11,046,983.
 
Response to Arguments
Applicant's arguments about the 103 rejection of Claims 1-3, 5-10 and 12-13 in the response filed on 09/02/2020 (pages 6-11) have been fully considered.  Applicant's arguments are based on Declaration under 37 CFR 1.132 filed by the Inventor Mr. Tamper on the same day. However, this 37 CFR 1.132 declaration is insufficient to overcome the rejection under 35 U.S.C. 103.  Listed below are details.
do not require separating/removing hemicellulose/xylose fraction from the pretreated raw material and then feeding only the cellulose fiber fraction to the first hydrolysis stage; (2) the instant claims do not recite any limitations to define the enzymes used in the hydrolysis stages, thus, the enzymes in the claims are not limited to the enzymes that only hydrolyze celluloses; (3) the instant claims do not define that unreacted enzymes in the first hydrolysis stage are bound to the solid fraction, and then supplied/migrated along with the solid fraction to next hydrolysis stage for hydrolyzing the solid fraction; (4) the instant claim 1 does not exclude the second or later enzymatic hydrolysis stage from comprising a step of adding additional enzymes, thus, the scope of the claimed method encompasses a step of adding additional enzymes in the second or later stages; (5) the instant claims do not require the enzymatic hydrolysis to be performed with a decreased dosage of enzymes; and (6) the instant claims do not recite any limitations to define the carbohydrates in the liquid fractions, or the purity of lignin in the solid fractions.
In response to the arguments of Applicant and Mr. Tamper based on the factual evidence provided in the declaration (pages 2-3), Examiner notes that a conversion rate of cellulose material to glucose is effected by various different factors, such as a ratio of enzymes vs. cellulose material, specific types and activities of enzymes, concentrations of cellulose material, and temperatures. Mr. Tamper provided only the result of conversion rate vs. hydrolysis time, but failed to provide any detailed information 
In response to the arguments based on unexpected results in the 09/02/2020 response (pages 6-9) and the declaration (pages 1-7), Examiner points out that the “surprisingly observed” result disclosed in page 19/lines 24-27 of the specification is directed to a specific embodiment, in which the second or any later enzymatic hydrolysis stage is carried out without any enzyme addition. As indicated above, the instant claim 1 does not exclude the second or later enzymatic hydrolysis stage from comprising a step of adding additional enzymes. Thus, the disclosure in this specific embodiment is not commensurate in scope with the claims. Furthermore, Examiner disagree with that this specific embodiment without enzyme addition generated any surprised or unexpected results to one of ordinary skill in the art, because it had been well known in the art that a second or a later enzymatic hydrolysis can be initiated and proceeded without the enzyme addition, and enzymes bound to unhydrolyzed solid fraction in a previous enzymatic hydrolysis stage can be supplied to the next enzymatic hydrolysis stage together with the solid fraction, as evidenced by Tolan et al. and Vallander. Further, the benefits of separating hydrolyzed sugars from an unhydrolyzed solid fraction before supplying the solid fraction to the next hydrolysis stage for avoiding 
Regarding the teachings of Tolan et al., the arguments of Applicant and Mr. Tamper in the 09/02/2020 response (pages 6-9) and the declaration (pages 1-7) are not persuasive. This is Examiner’s position that the instantly claimed method would have been obvious to one of ordinary skill in the art over the combined teachings of Tolan and Foody for the reasons indicated in the 103 rejection above. Specifically, Tolan et al. teach a first enzymatic hydrolysis stage that hydrolyzes pretreated lignocellulosic feedstock with fresh cellulose enzymes; a first solid-liquid separation stage that separates a glucose liquid fraction from a solid fraction of unhydrolyzed fibers from the first hydrolysis stage; a second enzymatic hydrolysis stage that hydrolyzes the unhydrolyzed solid fraction separated from the first hydrolysis stage with the enzymes absorbed/bound to the solid fraction (i.e. enzymes migrated to the second stage with the solid fraction), a last solid-liquid separation stage that separates solid fraction having lignin from the second hydrolysis stage, the lignin fraction being recovered and further processed, as required by the instant claims. Tolan et al. also expressively teach that the residence time of the first hydrolysis stage (with fresh enzymes) is shorter than that of the second hydrolysis stage (with the enzymes absorbed to the solid fraction), and the residence time lengths 24 and 48 hours of Tolan et al., respectively, read on the 
The arguments of Applicant and Mr. Tamper about the teachings of Burke and Vallander in the 09/02/2020 response (pages 6-11) and the declaration (pages 1-7) have been considered, but they are moot because none of the references is recited in the 103 rejection in this office action.

Applicant’s comments about the double patenting rejections in the 9/12/2020 response (page 12) are acknowledged.   

Conclusion
No claim is in condition for allowance.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653



	/ALLISON M FOX/           Primary Examiner, Art Unit 1633